                          Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 1 of 12
AO 91 (Rev. 11 /l 1) Criminal Complaint                                                                      C&W No. 20-013



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                  Eastern District of Pennsylvan ia

                  United States of America                             )
                                 V.                                    )
                                                                       )      Case No.           /J   L/J
                                                                       )                 20-_~
                                                                                            I/J_l_-M
                    MARQUISE LATIMER                                   )
                                                                       )
                                                                       )
                            Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and bel ief.
On or about the date(s) of                 see attached Affidavit             in the county of                Philadelphia     in the
      Eastern           District of         Pennsylvania        , the defendant(s) violated:

             Code Section                                                        Offense Description
18 U.S.C. § 2252(a)(2)                          Distribution and attempted distribution of child pornography




          This criminal complaint is based on these facts:

See attached Affidavit.




          -if Continued on the attached sheet.

                                                                                ~

                                                                                       Meagan M. Moody, Special Agent, FBI
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:             02/20/2020


City and state:                   Philadelphia , Pennsylvania                        Hon . Carol Sandra Moore Welis, U.S.M .J .
                                                                                                      Printed name and title
            Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 2 of 12
                                                                                  Zo-2-;1 ~
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Meagan M. Moody, a Special Agent (SA) with the Federal Bureau oflnvestigation

(FBI), Philadelphia Division, being duly sworn, depose and state as follows:

       1.      I have been employed as a Special Agent of the FBI since July 2018, and am

currently assigned to the Philadelphia Division's Violent Crimes Against Children Squad. While

employed by the FBI, I have investigated federal criminal violations related to human trafficking

and sexual exploitation of children. I have gained experience through training at the FBI

Academy, as well as everyday work related to conducting these types of investigations. I have

received training in the area of child pornography and child exploitation, and have had the

opportunity to observe and review examples of child pornography (as defined in 18 U.S.C.

§ 2256) in various forms of media, including computer media.

       2.      As a federal agent, I am authorized to investigate violations oflaws of the United

States and to execute warrants issued under the authority of the United States.

       3.      This affidavit is being submitted in support of a criminal complaint and arrest

warrant charging MARQUISE LATIMER, date of birth July 2, 1989, with distribution of visual

depictions of minors engaging in sexually explicit conduct, in violation of Title 18, United States

Code, Section 2252.

       4.      The statements in this affidavit are based on my investigation of this matter and

on information provided by other law enforcement officers. Because this affidavit is being

submitted for the limited purpose of obtaining a criminal complaint, I have not included each and

every fact known to me concerning this investigation. I have set forth only those facts that I
            Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 3 of 12



believe are necessary to establish probable cause to believe that MARQUISE LA TIMER

committed violations of Title 18 U.S.C. § 2252.

                                    LEGAL AUTHORITY

       5.      Title 18 U.S .C. § 2252(a) prohibits a person from knowingly transporting, shipping,

receiving, distributing, reproducing for distribution, possessing, or accessing with intent to view

any visual depiction of minors engaging in sexually explicit conduct, or produced using a minor

engaged in such conduct, when such visual depiction was either mailed or shipped or transported

in interstate or foreign commerce, or in or affecting interstate commerce, by any means, including

by computer, or when such visual depiction was produced using materials that had traveled in

interstate or foreign commerce, and any attempts to do so.

                        FACTS SUPPORTING PROBABLE CAUSE

       6.      In March 2019, a Detective with the Atlantic County Prosecutor's Office in New

Jersey, who is also assigned as a Task Force Officer (TFO) with FBI Newark, Atlantic City

Resident Agency, served a search warrant on Google, requesting content and information for the

Google account LEY26LEY26@GMAIL.COM to search it for evidence relating to Endangering

the Welfare of Children, in violation ofN.J.S.A. 2C:24-4b(5)(b). A review of the Google results

for the account LEY26LEY26@GMAIL.COM uncovered emails containing child pornography

videos, which had been received and distributed by the user of this account. In April 2019, the

Atlantic County Prosecutor's Office arrested the individual who used the email address

LEY26LEY26@GMAIL.COM for Possession of Child Pornography, in violation of N.J.S.A.

2C:24-4B(5)BII, and Distribution of Child Pornography, in violation of N.J.S .A. 2C:24-4B(5)AI.

       7.      A review of the Google results for the account LEY26LEY26@GMAIL.COM

also uncovered emails sent and received in December 2018 between

                                                  2
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 4 of 12



 LEY26LEY26@GMAIL.COM and the account BIGBOY912004@YAHOO.COM that

 contained child pornography. Your Affiant reviewed all of these files, and in your Affiant' s

 opinion, they depict child pornography as defined in 18 U.S.C. § 2256, namely nude,

prepubescent boys engaged in sexually explicit conduct, to include masturbation, genital to

 genital contact, and oral sex with adult males.

        8.      Specifically, on December 9, 2018 , BIGBOY912004@YAHOO.COM sent

 LEY26LEY26@GMAIL.COM one video with the filename 403205292106210260.mp4

 depicting a nude male performing oral sex from behind on a nude, prepubescent boy. In

 response, LEY26LEY26@GMAIL.COM sent BIGBOY912004@ YAHOO.COM four videos

 depicting child pornography, described as follows:

                a.      5af8fb9d-fcc2-4fa0-bd42-87e616d64012.mp4 - a video file depicting a

nude, prepubescent boy, with no pubic hair, sitting on the lap of an adult male who has his penis

between the legs of the boy. The boy is bouncing up and down on the male's lap and the male's

penis is rubbing on the genitals of the boy.

                b.      7d8b5b9b-d3f6-45f9-b7d5-e63a823b7774.mp4 - a video file depicting a

nude, prepubescent boy, with no pubic hair, performing oral sex on an adult male.

                c.     6696bld5-951c-4027-9b89-a39e84a69b33.mp4 - a video file depicting a

· nude, prepubescent boy, with no pubic hair, masturbating an adult male' s penis and also

performing oral sex on the adult male.

                d.      78638da4-c249-4c41-85c7-62a649af300e.mp4 - a video file depicting a

clothed minor boy performing oral sex on an adult male.

        9.      On September 13 , 2019, a subpoena requesting account information was served

on Oath Holdings Inc. (Oath) for the account BIGBOY912004@Y AHOO.COM. Information

                                                   3
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 5 of 12



provided by Oath showed the account was still active, and had an alternate communication

channel listed as MARQUISELATIMER@GMAIL.COM, phone number 267-245-1432,

registration IP address 151.204.41.2, and full name Mr. MARQUISE LATIMER associated with

the account. Records checks based on the information provided by Oath for the name

MARQUISE LATIMER and telephone number 267-245-1432 showed a MARQUISE

LATIMER residing at 2545 West Harold Street, Philadelphia, PA.

       10.     On November 7, 2019, search warrant No. 19-1880 was signed by United States

Magistrate Judge Elizabeth T. Hey, Eastern District of Pennsylvania, for the email account

BIGBOY912004@YAHOO.COM. On November 13, 2019, Oath returned records for the

account BIGBOY912004@YAHOO.COM. A review of search warrant results showed that the

aforementioned emails between BIGBOY912004@YAHOO.COM and

LEY26LEY26@GMAIL.COM containing child pornography were still saved in this email

account. The email sent on December 9, 2018 from BIGBOY912004@YAHOO.COM to

LEY26LEY26@GMAIL.COM containing one video of child pornography
                                                           ,
                                                               was sent at 10:35:09

AM. The email sent from LEY26LEY26@GMAIL.COM to BIGBOY912004@YAHOO.COM

containing four videos of child pornography was received at 11: 19:50 AM.

       11.     On this same date, December 9, 2018, BIGBOY912004@YAHOO.COM

received two emails from Dropbox (no-reply@dropbox.com) notifying the user that an iPhone

had signed into their Drop box account. These emails show that the user of this email account

had an active Dropbox account associated with the email account

BIGBOY912004@YAHOO.COM. These emails were received at 2:24:57 AM and 10:36:18

AM. The latter email was received around the time the child pornography videos were

exchanged, indicating the user of the email account BIGBOY912004@YAHOO.COM may have

                                               4
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 6 of 12



been using Dropbox to store child pornography.

       12.     On December 13, 2018, BIGBOY912004@YAHOO.COM received an email

from Dropbox stating that M LA (MARQUISELATIMER@AOL.COM) had invited the user of

the email account BIGBOY912004@YAHOO.COM to edit the folder "Vids" on Dropbox. The

receipt of this email indicates there was an active Drop box account with the username

MARQUISELATIMER@AOL.COM. MARQUISE LATIMER was also the name used to

register the email account BIGBOY912004@YAHOO.COM, indicating the same person may

have been using these email accounts and Dropbox accounts.

       13.     On December 11 , 2019, search warrant No. 19-2071 was signed by United States

Magistrate Judge Carol Sandra Moore Wells, Eastern District of Pennsylvania, for the Dropbox

accounts BIGBOY912004@YAHOO.COM and MARQUISELATIMER@AOL.COM. On

December 16, 2019 Drop box returned records for the accounts

BIGBOY912004@YAHOO.COM and MARQUISELATIMER@AOL.COM.

       14.     The account BIGBOY912004@YAHOO.COM had user name Lorn Hb and user

ID 1539114720. The user joined Dropbox on September 29, 2018. As of December 16, 2019-

the date on which Dropbox returned records in response to search warrant No. 19-2071 - the

account had an active status. The most recent login to the account occurred on December 6,

2019 from IP address 64.121.230.113 . Two mobile devices had been used to log into the

account, an iPhone 10 (Cricket Wireless) and an iPhone 9 (T-Mobile).

       15.     There were 44 files in the BIGBOY912004@YAHOO.COM Dropbox account (1

image and 43 videos). Your Affiant reviewed the files and found approximately 35 video files

depicting child pornography. These files depict prepubescent boys with no pubic hair engaged in

sexual activity, including oral sex, anal sex, and masturbation with other prepubescent boys

                                                 5
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 7 of 12



and/or adult males, as well as nude, prepubescent boys displaying their genitals in a lascivious

manner. Three of the files are described as follows:

               a.      [boy+man] making love.wmv - a video file depicting an adult male and a

prepubescent boy with no pubic hair performing masturbation and oral sex on each other. The

file was added to the Dropbox account on December 1, 2019, at 16:04:26 GMT.

               b.      [MB] aard_x.atado2(NewRarePrivate).wmv - a video file depicting an

adult male engaging in anal sex with a minor boy whose genitals are not visible. The file was

added to the Dropbox account on December 1, 2019, at 16:12:14 GMT.

               c.     Sash memoirs 1.wmv - a video file depicting an adult male engaging in

masturbation, oral sex, and anal sex with a prepubescent boy with no pubic hair. The file was

added to the Dropbox account December 1, 2019, at 16:14:50 GMT.

       16.     On December 1, 2019 - the date these files were uploaded - the user of Drop box

account BIGBOY912004@YAHOO.COM logged in at 16:02:12 GMT from IP address

64.121.230.113. This IP address was assigned by the Internet Service Provider RCN Telecom

Services LLC. On February 2, 2020, in response to an Administrative subpoena, RCN Telecom

Services LLC provided subscriber information and IP address history for IP address

64.121.230.113. The subscriber assigned this IP address on December 1, 2019, at 16:02:12

GMT, was MARQUISE LA TIMER, 230 Greenwood Road, Sharon Hill, PA 19079, with an

account activation date of August 30, 2019. The account status was active, and the telephone

number 267-245-1432 and email address MARQUISELATIMER@GMAIL.COM were

associated with the account.

       17.     The Dropbox account MARQUISELATIMER@AOL.COM had username M La,

email MARQUISELATIMER@AOL.COM, and user ID 1650973792. The user joined Dropbox

                                                 6
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 8 of 12


on November 5, 2018, and as of December 16, 2019 - the date on which Drop box returned

records in response to search warrant No. 19-2071 - the current account status was active. The

most recent login to the account occurred on December 6, 2019 from IP address 64.121.230.113.

Two mobile devices had been used to log into the account, an iPhone 10 (Cricket Wireless) and

an iPhone 9 CT-Mobile).

       18.     There were 8,368 files contained within 160 folders in the account

MARQUISELATIMER@AOL.COM. Your Affiant reviewed the files and found approximately

134 files (87 images and 64 videos) depicting child pornography, namely prepubescent boys and

girls without pubic hair engaged in sexual activity, including oral sex, anal sex, and masturbation

with other children and/or adult men and women, as well as nude, prepubescent boys and girls

with no pubic hair displaying their genitals in a lascivious manner. Three of the files are

described as follows:

               a.       YWilcx841-f4rWUe.mp4 - a video file depicting an adult male engaging

in anal sex with a prepubescent boy with no pubic hair. The file was added to the account on

December 10, 2018, at O1:40:41 GMT. The file was added to sub-folder "Vids" within folder

"Vol2."

               b.       6696bld5-951c-4027-9b89-a39e84a69b33.mp4- a video file depicting

an adult male engaging in masturbation and receiving oral sex from a prepubescent boy with no

pubic hair. The file was added to the account on December 10, 2018, at 01:40:41 GMT. The file

was added to sub-folder "bros," which was located in sub-folder "Brothers 4" within folder

"Vol2."

               c.       daughter fuck mom and dad 1.mpg - a video file depicting an adult

woman performing oral sex on a prepubescent girl with no pubic hair and no breast development.

                                                 7
               Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 9 of 12



The file was added to the Dropbox account on December 30, 2018, at 02:10:27 GMT. The file

was located in folder "Vo 12."

       19.       The last login to Dropbox account MARQUISELATIMER@AOL.COM occurred

on December 6, 2019, at 19:21:06 GMT, from IP address 64.121.230.113 - the same IP address

which accessed the Dropbox account BIGBOY912004@YAHOO.COM, as described above.

This IP address was assigned by the Internet Service Provider RCN Telecom Services LLC. On

February 2, 2020, in response to an Administrative subpoena, RCN Telecom Services LLC

provided subscriber information and IP address history for IP address 64.121.230.113. The

subscriber assigned this IP address on December 6, 2019, at 18:28:19 GMT and 19:25:20 GMT,

was MARQUISE LATIMER, 230 Greenwood Road, Sharon Hill, PA 19079, with an account

activation date of August 30, 2019. The account status was active, and the telephone number

267-245-1432 and email address MARQUISELATIMER@GMAIL.COM were associated with

the account.

       20.       In September 2019, a Change-of-Address request was filed with the United States

Postal Service, requesting that mail for MARQUISE LA TIMER no longer be delivered to 2545

West Harold Street, Philadelphia, PA 19132, but instead be delivered to 230 Greenwood Road,

Sharon Hill, PA 19079.

       21.       On January 6, 2020, the United States Postal Inspection Service advised that

MARQUISE LATIMER has mail delivered to 230 Greenwood Road, Sharon Hill, PA 19079.

       22.       On February 18, 2020, your Affiant applied for and was granted a federal search

warrant (Crim. No. 20-234-M), authorized by United States Magistrate Judge Carol Sandra

Moore Wells, Eastern District of Pennsylvania, for 230 Greenwood Road, Sharon Hill,

Pennsylvania 19079, to search for and seize evidence of violations of 18 U.S.C. § 2252.

                                                 8
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 10 of 12



       23.     On February 20, 2020, the federal search warrant was executed at 230 Greenwood

Road, Sharon Hill, Pennsylvania 19079. MARQUISE LATIMER was present at the time of the

search and agreed to speak with the Agents. The Agents advised LATIMER of his Miranda

rights but further advised LATIMER that he was not under arrest and did not have to speak with

the Agents. The interview was audio recorded.

       24.     During the interview, LA TIMER admitted possessing and viewing multiple

images of child pornography. He claimed ownership of the email account

BIGBOY912004@YAHOO.COM, and stated that he is the only individual who has access to

that email account. When Agents showed LA TIMER the December 9, 2018 email exchange in

which the user of the BIGBOY912004@YAHOO.COM account sent

LEY26LEY26@GMAIL.COM one video depicting child pornography, LA TIMER stated that he

could not recall whether he had sent that email; however, LA TIMER acknowledged that he

might have sent it. LATIMER stated further that he no longer uses the

BIGBOY912004@YAHOO.COM email account.

       25.     LATIMER further admitted accessing and viewing images of child pornography

on an iPhone 10, which the Agents seized during the search. He explained that he would receive

links to images of child pornography via email or text message, would view the images available

at those links, and would then save the images available to Dropbox account

MARQUISELATIMER@GMAIL.COM. LATIMER stated that the iPhone 10 is the only device

that he has used to save and access videos and images of child pornography.

       26.     LATIMER' s wife, TAMEISHA MICHELLE GARNETT, as well as LATIMER' s

minor stepdaughter and two minor stepsons, live at 230 Greenwood Road, Sharon Hill,

Pennsylvania 19079, along with LATIMER. GARNETT was present during the search and

                                                9
             Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 11 of 12



agreed to speak with Agents. She indicated that she had no knowledge of LATIMER's viewing

of child pornography.

                                         CONCLUSION

       27.     Based upon the information above, I respectfully submit that there is probable

cause to believe that MARQUISE LATIMER, date of birth July 2, 1989, did distribute and

attempt to distribute visual depictions of minors engaging in sexually explicit conduct, in

violation of Title 18, United States Code, Section 2252(a), as more fully set forth in Attachment

A.

       28.     Therefore, I respectfully request that the attached arrest warrant be issued

authorizing the arrest of MARQUISE LATIMER, date of birth July 2, 1989.



                                              ~M~
                                              Special Agent
                                              Federal Bureau of Investigation

SWORN TO AND SUBSCRIBED
BEFORE ME THIS .2o!:.. DAY
OF FEBRUARY, 2020


  ~               ~dL
H O N O ~MOORE WELLS
United States Magistrate Judge
           Case 2:20-mj-00257 Document 1 Filed 02/20/20 Page 12 of 12



                                     ATTACHMENT A

Count One - Distribution of Child Pornography -18 U.S.C. § 2252(a)(2), (b)(l)

On or about December 9, 2018, in Philadelphia, Pennsylvania, in the Eastern District of
Pennsylvania, defendant MARQUISE LA TIMER knowingly distributed and attempted to
distribute a visual depiction using any means and facility of interstate and foreign commerce,
including by computer, the producing of which involved the use of a minor engaged in sexually
explicit conduct, and the visual depiction was of such conduct. The minor depicted was a
prepubescent minor who had not attained 12 years of age.




                                              11
